Citation Nr: 0218052	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to the restoration of a 50 percent rating for 
service-connected bilateral optic neuritis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to July 
1994.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision which 
reduced the rating for the veteran's service-connected 
bilateral optic neuritis from 50 percent to 10 percent, 
effective December 1, 2001; the veteran appealed for a 
restoration of the 50 percent rating.  In this decision, 
the RO also proposed a reduction of the rating for 
bilateral optic neuritis from 10 percent to 0 percent.  A 
personal hearing was held before an RO hearing officer in 
September 2000.  In a February 2002 rating decision, the 
RO reduced the rating for the veteran's service-connected 
bilateral optic neuritis from 10 percent to 0 percent, 
effective May 1, 2002.


REMAND

In her VA Form 9 (substantive appeal) received in January 
2002, the veteran indicated that she wanted a hearing 
before a member of the Board at the RO (i.e. a Travel 
Board hearing).  Such a hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West Supp. 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2002).  The veteran did 
not report for the Travel Board hearing scheduled in 
October 2002.  By a letter received in October 2002, the 
veteran requested that her Travel Board hearing be 
rescheduled.  Her request was granted by the undersigned 
Board member in December 2002.  The case must therefore be 
remanded to the RO for scheduling of a Travel Board 
hearing.

Accordingly, the case is remanded for the following 
action:

The RO should schedule the veteran for 
a Travel Board hearing.  After the 
hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




